Berdon, J.,
dissenting. Today, the majority upholds the defendant’s conviction for the crime of murder, even though it may have been predicated on a confession made while the defendant was mentally ill, in violation of our state constitution. Following his conviction for murder, in violation of General Statutes § 53a-54a (a), the defendant was sentenced to a prison term of fifty-one years. The defendant’s pretrial motion sought to suppress statements made when he was apprehended on the day of the victim’s death and when he was being escorted to the hospital. At that time, the defendant stated: “The devil made me do it”; “I killed the devil”; “I am God.”
I agree with the majority that under the federal due process clause, the fact that the defendant’s confessions or admissions were made while he was insane does not affect their admissibility. In Cobrado v. Connelly, 479 ■U.S. 157, 167, 107 S. Ct. 515, 93 L. Ed. 2d 473 (1986), the majority of the United States Supreme Court held that “coercive police activity is a necessary predicate to the finding that a confession is not ‘voluntary’ within the meaning of the Due Process Clause of the Fourteenth Amendment” even though the admissions were made by the defendant when he was mentally ill.
*485I
Reviewability of the State Constitutional Claim
The defendant also argues, however, that the statements should have been excluded under article first, § 8, of the Connecticut constitution.1 He contends that the admission of his involuntary statements violated his state constitutional right to due process.2 The majority refuses to review the defendant’s claim on the grounds that it was not raised before the trial court and that there is an insufficient record to review the claim under State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989). I agree with the majority that the defendant failed to raise the state constitutional issue before the trial court. Although defense counsel raised at trial the issue of whether the statements were made “knowingly and voluntarily,” the issue was raised in the context of the defendant’s Miranda rights. Defense counsel failed to claim that the defendant’s statements were involuntary because they were made while he was mentally ill, and therefore violated his rights to due process under the federal or state constitutions.
Despite defense counsel’s failure to raise the state constitutional issue before the trial court, I believe that the record is sufficient to warrant review under State v. Golding, supra. The record is replete with evidence of the defendant’s seriously impaired mental condition in this case. It is undisputed that the defendant suffered from bipolar affective illness (manic depressive illness) *486with psychotic features. At least one expert witness testified without contradiction that the defendant had suffered from this mental illness on the day the murder had been committed. “On appeal, in order to determine whether the defendant’s constitutional rights have been infringed, we review the record in its entirety and are not limited to the evidence before the trial court at the time the ruling admitting the statements was made.” State v. Toste, 198 Conn. 573, 576, 504 A.2d 1036 (1986). Indeed, our examination of the record must be “independent and scrupulous” when determining whether a confession is admissible. State v. Smith, 200 Conn. 465, 478, 512 A.2d 189 (1986).
Furthermore, the majority ignores the standard of review for determining the voluntariness of a confession. “Although we normally give great deference to the factual findings of the trial court, the ultimate issue of whether the statement is voluntary and admissible is a legal determination. Arizona v. Fulminante, 499 U.S. 279, 287, 111 S. Ct. 1246, 113 L. Ed. 2d 302, reh. denied, 500 U.S. 938, 111 S. Ct. 2067, 114 L. Ed. 2d 472 (1991). Accordingly, our standard of review is not whether the fact-finding of the trial court is ‘clearly erroneous,’ but whether, upon our review of the record, the state has proven that the incriminating statements were voluntarily made.” State v. Roman, 224 Conn. 63, 76-77, 616 A.2d 266 (1992), cert. denied, U.S. , 113 S. Ct. 1868, 123 L. Ed. 2d 488 (1993) (Berdon, J., dissenting).
The following facts are relevant to determining whether the statements are admissible. On September 13,1986, Bridgeport police officers Kevin Meizies and James Sheffield responded to a telephone call from the defendant’s sister, Lucy Ramirez, who was concerned and frightened because her brother had come to her home and was acting “like a madman.” The officers arrived at the Ramirez residence to find the *487defendant standing in the kitchen with his hands in the air and a gun in his back pocket. Meizies testified that the defendant was sweating, seemed nervous and upset, and that “something was wrong obviously.” Both Meizies and Sheffield testified to the defendant’s bizarre statements, noting that “[h]e said he killed the devil . . . [n]umerous times . . . .” In addition, after Meizies retrieved the defendant’s gun, the defendant “went over to a female relative of his who had answered the door,” and bowed in front of her, saying “I killed the devil. I am Angel Medina. I am God . . . [and] statements to that effect.”
The officers were so concerned about the defendant’s behavior that they transported him to the Bridgeport hospital emergency room. On the way to the hospital, the defendant continued with his bizarre behavior, mumbling unintelligibly, continuing to say that he was God and that he had killed the devil, and that “Mary gave me the drugs.”
In addition, as the majority acknowledges, David Villa, who was on duty as deputy sheriff at the Bridgeport courthouse when the defendant was arraigned, and who had observed the defendant for six hours, testified that the defendant’s behavior “was the most bizarre episode I’ve ever seen in fifteen years of service.” Villa testified that the defendants eyes were “bugged out . . . extended out a lot further than a normal person would. They were blood shot, puffy around the lids and actually [had] the appearance that they were bulging out of his head.” Villa further testified that “the defendant told me directly that he was the devil. On many occasions. He also told me that he was God.” According to Villa, the defendant engaged in a cyclical pattern of behavior, which continued for approximately six hours, being “quiet and almost withdrawn in tears at the back of the cell,” then becoming loud, “screaming in a high voice that he was the devil,” *488and “thrashing around in the cell.” Villa testified that the defendant “would . . . go in for a few moments of giggling and laughter in the cell, moving around very-agitated in the cell.” The defendant’s behavior was “so intense . . . that a group of deputies, including [Villa], entered the cell and placed [the defendant] into a full body manacle which consisted of a set of leg irons and a belly chain.”
Prior to trial, on September 30,1987, the trial court granted the defendant’s motion for a psychiatric examination. After evaluating the defendant, the clinical team, comprised of social workers, psychiatrists and psychologists, determined that the defendant was not competent to stand trial. They specifically noted that “a major concern to team members was the defendant’s religious delusional system which now substantially interferes in his current competency to stand trial.” The clinical team also documented that the defendant had “indicated that he believes he is a gifted child, has special powers and may be one of Jesus’ followers. He has little concern over what could happen with his human body and 20 years or life imprisonment does not really matter to him. He somewhat philosophized that none of us could really be around even two days from now. He believed that he had died and had come back to life at about the same time that [the victim] was found dead. He has powers and his actions that resulted in his arrest are ‘beyond the recollection of man’s knowledge.’ He then went on to state that time actually went backwards for everyone in August and September of last year. He states that he knows this as it was written in one book and that most people are not aware that time had in fact gone backwards. ... He did make reference to killing the devil, being very vague as to who the devil was. This coincides with the arrest incident report that made reference to a similar statement.”
*489Following the finding of incompetency, the defendant was admitted to Fairfield Hills Hospital. On November 2, 1987, he was transferred to Whiting Forensic Institute. At Whiting, although he was diagnosed as having a delusional disorder (paranoia), he was nevertheless declared competent to stand trial. The trial court did not rule on the motion to suppress statements until March 19, 1990, at which point it denied the motion despite the 1987 report indicating that the defendant had not been competent to stand trial at that time and had suffered from religious delusional problems consistent with the statements he sought to suppress.
At trial, the defendant offered the testimony of three experts—Jeremy August, a psychiatrist, and Elizabeth Augustine and Melvin Roy, clinical psychologists. August diagnosed the defendant as having bipolar affective illness, formerly known as manic depressive illness, with psychotic features. August explained that when bipolar affective illness becomes quite severe, “thinking is disrupted, delusional ideas such as being God or being Satan or being possessed by the devil become prominent; and when that happens, then you have the extra diagnosis of psychotic features.” He further testified that he had observed such psychotic features in the defendant when they met in 1987, and noted that the defendant “believed that he was in a special relationship with God and that he had a mission to kill the devil.” August moreover testified that the defendant was suffering from bipolar affective illness on the date of the murder.
After performing a battery of psychological tests on the defendant, Melvin Roy concluded that the defendant “has a serious affective [bipolar] disorder in partial remission.” Roy described affective bipolar disorder as “a serious disturbance in mood which affects the individual’s behavior drastically ... in other words, a *490psychotic disorder.” Roy testified that although the defendant had not been psychotic when tested, he concluded that the defendant had been suffering from affective bipolar disorder at the time of the murder.
Elizabeth Augustine testified that she had begun testing the defendant, but had been unable to complete the usual battery of tests, which takes approximately eight or nine hours, because the defendant had become agitated and was unable to concentrate or pay attention after approximately three hours. Augustine testified that during the testing, the defendant’s “behavior and thinking was not within normal limits. He was stimulated by things that would not provoke bizarre thinking in normal individuals.” Augustine testified that the defendant’s behavior had included “rapid speech, agitation, bodily agitation, getting up, pacing, sitting down, getting up, pacing, sitting down, getting up, pacing. Once again, sitting down. Inability to sit still. Coming out with more bizarre statements and delusion material.” She also testified that the defendant was “hyper-religious,” and that he had stated “I am spirit and flesh. I am Holy Ghost.” Finally, Augustine testified that the defendant’s behavior was consistent with a person undergoing a manic phase of bipolar affective illness with psychotic features.
Although the state introduced evidence that the defendant had ingested drugs before he had made the statements at the Ramirez residence, there is also overwhelming evidence of the defendant’s serious mental illness. As the majority acknowledges, the defendant suffered from “bipolar affective disorder, a manic depressive illness; persons suffering from this illness experience periods of relatively normal functioning that may be interrupted by episodes of depression or mania; and the defendant’s belief that he was on a special mission from God to purge evil from the world is typical of those who suffer from the illness.” The nature of *491the defendant’s confession is consistent with this illness. Even if the defendant’s mental state had resulted from his ingestion of drugs, however, his confession still could not be characterized as voluntary. Townsend v. Sain, 372 U.S. 293, 83 S. Ct. 745, 9 L. Ed. 2d 770 (1963).
In view of the fact that the voluntariness of the statement is a legal question, and the overwhelming evidence of the defendant’s mental illness in this case, I believe that the record is adequate to review the defendant’s state constitutional claim. Alternatively, I would remand this case to the trial court for an evidentiary hearing and written findings. See State v. Ellis, 227 Conn. 902, 630 A.2d 73 (1993).3 This issue has eluded us even though it has been squarely raised before this court; e.g., State v. Roseboro, 221 Conn. 430, 443-44, 604 A.2d 1286 (1992); and I would get to the merits of the issue.
*492II
The Merits
On the basis of my analysis in State v. Stanley, 223 Conn. 674, 699, 613 A.2d 788 (1992) (Berdon, J., dissenting), which noted that prior to the adoption of the state constitution in 1818, the common law required that the prosecution prove the voluntariness of a confession beyond a reasonable doubt, I conclude that Colorado v. Connelly, supra, must be rejected under the state due process clause. In Stanley, I noted that “[t]he right to have excluded the involuntary confession, under the state constitution, is embraced in the following constitutional clause: No person shall be compelled to give evidence against himself .... Conn. Const., art. I, § 8 (1965). This clause is virtually identical to the one that appeared in our first formal constitution of 1818; Conn. Const., art. I, § 9 (1818); and that of the federal constitution. U.S. Const., amend. V. What is thereby protected from governmental invasion is, quite simply, the right of a person to remain silent unless he chooses to speak in the unfettered exercise of his own will. Malloy v. Hogan, [378 U.S. 1, 8, 84 S. Ct. 1489, 12 L. Ed. 2d 653 (1964)]. Hence, a confession is involuntary and inadmissible unless it is the product of a rational intellect and a free will. Blackburn v. Alabama, 361 U.S. 199, 208 [80 S. Ct. 274, 4 L. Ed. 2d 242] (1960) .... Lego v. Twomey, [404 U.S. 477, 491, 92 S. Ct. 619, 30 L. Ed. 2d 618 (1972)] (Brennan, J., dissenting).” (Internal quotation marks omitted.) State v. Stanley, supra, 698.
“The value the framers of our state constitution placed on the right to remain silent is evident and important in determining the contours of the state constitutional protection. State v. Geisler, [222 Conn. 672, 685, 610 A.2d 1225 (1992)]. Zephaniah Swift, a lead*493ing jurist ... of 1818, wrote in his treatise on the law that ‘the confession must be perfectly voluntary: for if the least degree of influence appear to be exercised over the prisoner’s mind, to induce him to disclose his guilt, the whole will be rejected.’ (Emphasis added.) 2 Z. Swift, A Digest of the Laws of the State of Connecticut (1823) p. 408. Justice Swift also pointed out in his treatise on evidence that voluntary confessions ‘are deemed to be the most conclusive evidence . . . .’ Z. Swift, A Digest on the Law of Evidence (1810) p. 133. He also noted, however, that ‘[tjhere is, perhaps, no part of evidence in which there is so much misrepresentation and fabrication, as in testifying to the confession of a party.’ Id., p. 149.” State v. Stanley, supra, 698-99.
“Common law precedent also leads me to the conclusion that our state constitution requires a higher standard of proof of voluntariness of a confession. E. Peters, ‘Common Law Antecedents of Constitutional Law in Connecticut,’ 53 Alb. L. Rev. 259, 263 (1989). Blackstone, in formally shaping the contours of our common law, wrote: ‘[Ijndeed, even in cases of felony at the common law, [confessions] are the weakest and most suspicious of all testimony; ever liable to be obtained by artifice, false hopes, promises of favor, or menaces; seldom remembered accurately, or reported with due precision; and incapable in their nature of being disproved by other negative evidence.’ 4 W. Blackstone, Commentaries on the Laws of England (1807) p. 357.” State v. Stanley, supra, 699.
This analysis, which requires that the state prove the voluntariness of a confession beyond a reasonable doubt, has equal application when the confession was made by a person who is mentally ill. I believe that, under our state constitution, we should adopt the reasoning of Justice Brennan in his dissent in Connelly, as follows: “The absence of police wrongdoing should *494not, by itself, determine the voluntariness of a confession by a mentally ill person. The requirement that a confession be voluntary reflects a recognition of the importance of free will and of reliability in determining the admissibility of a confession, and thus demands an inquiry into the totality of the circumstances surrounding the confession.” Colorado v. Connelly, supra, 176. Justice Brennan explained the requirements of reliability as follows: “Minimum standards of due process should require that the trial court find substantial indicia of reliability, on the basis of evidence extrinsic to the confession itself, before admitting the confession of a mentally ill person into evidence. . . . To hold otherwise allows the State to imprison and possibly to execute a mentally ill defendant based solely upon an inherently unreliable confession.” Id., 183.
In sum, in order to establish that a confession by a mentally ill person was voluntary and is therefore admissible, our state constitution mandates that the state prove: (1) that the statements were made by the defendant of his own free will; and (2) that there was substantial indicia of reliability on the basis of evidence extrinsic to the confession.4 In view of the substantial evidence of the defendant’s mental illness in this case, I would hold that the statement was not voluntary and would remand for a new trial. In the alternative, I *495would remand this matter to the trial court for the purposes of hearing evidence and to make the necessary findings as to voluntariness. See State v. Pollitt, 199 Conn. 399, 416-17, 508 A.2d 1 (1987).
Speaking for eight of the nine justices of the United States Supreme Court, Chief Justice Warren stated the following: “Surely in the present stage of our civilization a most basic sense of justice is affronted by the spectacle of incarcerating a human being upon the basis of a statement he made while insane; and this judgment can without difficulty be articulated in terms of the unreliability of the confession, the lack of rational choice of the accused, or simply a strong conviction that our system of law enforcement should not operate so as to take advantage of a person in this fashion.” Blackburn v. Alabama, 361 U.S. 199, 207, 80 S. Ct. 274, 4 L. Ed. 2d 242 (1960).
Accordingly, I respectfully dissent.

 Article first, § 8, of the Connecticut constitution provides in relevant part: “No person shall be compelled to give evidence against himself, nor be deprived of life, liberty or property without due process of law . . . .”


 It is not clear whether the defendant also claims that the admission of the statements violated his state constitutional right not to “be compelled to give evidence against himself . . . .” Conn. Const., art. I, § 8.


 Even if the record were not adequate, I would still review the claim under State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989), because the defendant asserts the violation of a fundamental constitutional right and the record can be augmented simply by a hearing before the trial judge. In State v. Ellis, 227 Conn. 902, 903, 630 A.2d 73 (1993), this court on its own, without a request from either party, remanded the case “to the trial court for an evidentiary hearing and written findings . . . .” Likewise, in State v. Pollitt, 199 Conn. 399, 416, 508 A.2d 1 (1986), this court remanded the case to the trial court for a hearing to determine whether Brady materials were withheld from the defendant. Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963). Moreover, in State v. Patterson, 227 Conn. 448, 629 A.2d 1133 (1993), we remanded the case to the three judge court for an articulation of the facts upon which the court based its verdict. Indeed, a remand is particularly appropriate and fair in this case in view of the trial court’s decision on the motion to suppress, which indicated the court did not even reach the Miranda issues that were clearly raised. Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966); see Powers v. Powers, 183 Conn. 124, 125, 438 A.2d 845 (1981). At the conclusion of the evidentiary hearing on the motion to supress, the trial court stated: “To my knowledge, there’s no confession here nor any statement concerning the facts signed by the defendant.”


 We have not done well during the past year regarding mental illness issues in relationship to the criminal law. State v. Stanley, 223 Conn. 674, 613 A.2d 788 (1992) (refusal to review under state constitution whether state is required to prove beyond a reasonable doubt that the defendant’s confession was voluntary); State v. Raguseo, 225 Conn. 114, 622 A.2d 519 (1993) (defense of extreme emotional disturbance is determined from the viewpoint of a “reasonable” person in the defendant’s situation); State v. Joyner, 225 Conn. 450, 625 A.2d 791 (1993) (upholding a statute imposing on the defendant in a criminal prosecution the burden of establishing the defense of mental disease or defect).
Today, we add to the list our refusal to reach the issue of whether under our state constitution we will admit incriminating statements made while the defendant was mentally ill.